Citation Nr: 0327480	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  99-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected Eustachian tube dysfunction with 
impaired hearing and tinnitus.

3.  Entitlement to a rating in excess of 10 percent for 
capsulitis of the left shoulder.

4.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the left hip.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision  in 
which the RO  denied increased (compensable) ratings for 
Eustachian tube dysfunction with impaired hearing and 
tinnitus, capsulitis of the left shoulder, and tendonitis of 
the left hip.  Also in this rating decision the RO denied a 
rating in excess of 10 percent for pseudofolliculitis barbae.  
The appellant submitted a notice of disagreement with the 
rating decision in May 1999, and a statement of the case was 
issued in May 1999.  The appellant perfected his appeal to 
the Board with the filing of a substantive appeal in June 
1999.  

In a January 2003 rating decision, the RO increased the 
ratings for Eustachian tube dysfunction, for left shoulder 
disability, and for tendonitis of the left hip to 10 percent 
each, effective from the January 14, 1999 date of the claim 
for increase.  However, inasmuch as a higher evaluation is 
available each condition, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claims 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993); 

Pursuant to the veteran's January 2003 request for a 
videoconference hearing, the RO notified him in January 2003 
of a hearing scheduled for March 2003 before a Veterans Law 
Judge.  The veteran failed to report to this hearing.


REMAND

The veteran was last evaluated by VA in 1999.  In regard to 
his service-connected pseudofolliculitis barbae, the veteran 
said that the February 1999 VA general examination was 
inadequate and incomplete and he was never even asked about 
his skin disorder.  Accordingly, he requested that he be 
evaluated by a skin specialist.  The Board notes that other 
than a notation of "mild" pseudofolliculitis barbae on the 
February 1999 VA examination report, the report is devoid of 
findings pertaining to this condition and is thus inadequate 
to properly evaluate the veteran's skin disorder under VA's 
Rating Schedule.  38 C.F.R. Part 4.  Accordingly, the veteran 
should be afforded a new dermatology examination.  See 
38 U.S.C.A. § 5103A(d).

In addition, during the pendency of this appeal, the criteria 
for rating skin disabilities was revised, effective August 
30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002).  As 
adjudication of the claim must involve consideration of both 
the former and revised applicable criteria, with due 
consideration given to the effective date of the change in 
criteria (see VAOPGCPREC 03-00; 65 Fed. Reg. 33422 (2000)), 
medical findings responsive to the former and revised 
criteria are needed to properly adjudicate the claim for an 
increased rating for service-connected skin disability.  
Hence, the RO should arrange for the veteran to undergo VA 
determatology examination for that purpose.  

Also revised was the criteria for rating tinnitus, effective 
June 13, 2003.  These criteria should likewise be considered 
by the RO, in the first instance, with respect to the claim 
for an increased rating for Eustachian tube dysfunction with 
hearing loss and tinnitus.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Furthermore, it has been several years since the 
veteran's last audiological examination, in February 1999.  
Accordingly, the RO should arrange for the veteran to undergo 
a new ear examination, with audiological evaluation.  See 
38 U.S.C.A. § 5103A(d).  The examiner should address, and the 
RO should consider, whether separate ratings should be 
assigned for separate and distinct left ear disabilities, 
consistent with  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Also, in view of the fact that it has been several years 
since the veteran last underwent VA evaluation of his 
service-connected left shoulder and left hip disabilities, 
and suggestions in the record that each of these disabilities 
may have increased in severity, the RO should arrange for an 
orthopedic examination in order to accurately assess these 
disabilities.  See 38 U.S.C.A. § 5103A(d).  

The veteran is hereby advised that failure to report to any 
of the  scheduled examinations, without good cause, will 
result in a denial of the claim(s) for increase.  See 
38 C.F.R. § 3.655(b) (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination(s), 
the RO must obtain and associate with the claims file copies 
of any notice(s) of the date and time of the examination sent 
to the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo examination, 
the RO must obtain and associate with the claims file all 
outstanding pertinent medical records.  In a January 2000 
statement, the veteran indicated that he had been treated at 
four VA medical centers since 1992, and that the treatment 
included his service-connected "bone disease".  However, 
his claims file contains records from only one of the four 
medical facilities, the facility located in Jackson, 
Mississippi.  Records from the three other facilities, which 
are all located in Michigan, are not on file.  The law states 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Consequently, an attempt must be made to obtain 
these and any other outstanding records that may be pertinent 
to the pending appeal.  38 U.S.C.A. § 5103A(b)(c).

Lastly, the Board notes that in a July 1999 letter, the RO 
requested that the veteran provide further information and/or 
evidence to support his claims for increased ratings within 
60 days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1).  The letter also 
indicated that, if the veteran did not respond within the 60-
day period, the RO would adjudicate the claim on the basis of 
the evidence of record and deny the claims.  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response. The 60-day period response 
period provided in this case is likewise misleading.  
Therefore, since these matters are being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  The supplemental 
statement of the case (SSOC) that explains the bases for the 
RO's determinations must include citation to the legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 
3.159 (2003)-not cited to in the January 2003 SSOC.

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should obtain all of the 
veteran's outstanding pertinent treatment 
records from the VA medical facilities 
located in Allen Park, Ann Arbor and Grand 
Rapids, Michigan.  The RO must follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) regarding obtaining medical 
records from Federal facilities.  

2.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information, and if 
necessary, authorization is provided.  The 
RO should also invite the appellant to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond.    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After associating with the claims 
file  all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo VA dermatology, 
orthopedic, and otolaryngology 
examinations.    The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to each 
physician designated to examine the 
veteran, and each report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  Each examiner should 
accomplish all appropriate tests and 
studies, and report all clinical findings 
in detail.  Each examiner should also set 
forth all examination findings, along 
with the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

The dermatology examiner should describe 
the manifestations of the veteran's 
pseudofolliculitis barbae in accordance 
with pertinent rating criteria for 
evaluation of the condition.  
Specifically, the examiner should state 
whether there is exudation or itching 
that is constant, extensive lesions or 
marked disfigurement.  The examiner 
should also indicate whether there is 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant.

In addition, the examiner should state 
whether the pseudofolliculitis barbae 
affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period.  The examiner should further 
indicate whether more than 40 percent of 
the entire body or more than 40 percent 
of exposed areas affected, or; constant 
or near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period.  

In the event of associated scarring, the 
examiner should provide the length and 
width of the scars as well as the areas 
of the scars in terms of square inches.  
The examiner should also indicate whether 
such scars are superficial, unstable, 
painful on examination and/or cause 
limitation of motion.  The examiner 
should further indicate the presence and 
extent of disfigurement to the head, face 
and neck, and whether there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of one feature or 
paired set of features, or; with two or 
three characteristics of disfigurement 
listed as follows:  (1) scar 5 or more 
inches in length (2) scar at least 1/4 inch 
wide at widest part (3) surface contour 
of scar elevated or depressed on 
palpation (4) scar adherent to underlying 
tissue (5) skin hypo- or hyper-pigmented 
in an area exceeding 6 square inches (6) 
skin texture abnormal in an area 
exceeding six square inches 
(7) underlying soft tissue missing in an 
area exceeding 6 square inches (8) skin 
indurated and inflexible in an area 
exceeding 6 square inches

The orthopedic examiner should identify 
all orthopedic manifestations of the 
service-connected left shoulder and left 
hip disabilities, and report ranges of 
motion in these extremities, in degrees, 
with normal ranges provided for 
comparison purposes.
The examiner should also indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination associated with the left 
shoulder and left hip.  If pain on motion 
is indicated, the examiner should note at 
which point pain begins.  In addition, 
after considering the veteran's 
documented medical history and 
assertions,  the physician should 
indicate whether, and to what extent, the 
veteran experiences likely additional 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
also express such functional loss in 
terms of additional degrees of limited 
motion.

The otolaryngologist (ear, nose, and throat 
specialist) should assess the severity of the 
veteran's Eustachian tube dysfunction with impaired 
hearing and tinnitus and include audiometric 
results.  The examiner should specifically address 
whether the service-connected disability consists 
of separate and distinct left ear disabilities 
capable of being separately evaluated. 


5.  If the appellant fails to report to 
an  scheduled examination(s), the RO must 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA  v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
increase in light of all pertinent 
evidence and legal authority.  If the 
appellant fails to report for any  
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  Otherwise, the 
RO should consider the former and revised 
applicable rating criteria, as indicated 
above.  Moreover, in connection with the 
claim for increase for Eustachian tube 
dysfunction with hearing loss and 
tinnitus, the RO should specifically 
address whether separate evaluations for 
separate and distinct ear disabilities 
are warranted.

9.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and  full 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




